Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted May 20th, 2022 has been considered by the examiner. 

Claim Rejections - 35 USC § 112
Claims 31 and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the first glass lens" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the first glass lens" in line 14.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mercado (US 2015/0253647) in view of Shi (US 2016/0025932).
Regarding claim 21, Mercado discloses an optical power prism system (Fig. 14B), comprising: one or more prisms (440) that each comprise a respective object-side surface (S6), a respective reflective surface (S7), and a respective image-side surface (S8); and 
a first lens (401) attached to the respective object-side surface of one of the one or more prisms (as shown in Fig. 14B and Table 5B), wherein width of an effective area of the first lens is the same as diameter of the first lens (as shown in Fig. 14B); and 
a second lens (402) attached to an image-side surface of one of the one or more prisms (as shown in Fig. 14B and Table 5B), wherein width of an effective area of the second lens is the same as diameter of the second lens (as shown in Fig. 14B).
Mercado does not specifically disclose a first glass lens and a second glass lens.
However Shi, in the same field of endeavor because both teach an optical power prism, teaches a first glass lens and a second glass lens ([0025], “with two glass lenses adhered to a right-angle glass prism”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical power prism system of Mercado with the a first glass lens and a second glass lens of Shi, for the purpose of improving the surface accuracy of the lenses. 
Regarding claim 22, modified Mercado teaches as is set forth in claim 21 rejection above but does not specifically disclose wherein at least one of the first glass lens or the second glass lens is composed of a glass material with an Abbe number that is > 45.
However Mercado, in a separate embodiment, teaches wherein at least one of the first glass lens or the second glass lens (Fig. 1B, 101) is composed of a glass material with an Abbe number that is > 45 (Table 1B, L1 has an Abbe number of 65.5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens system of Mercado in view of Shi with the wherein at least one of the first glass lens or the second glass lens is composed of a glass material with an Abbe number that is > 45 as taught by Mercado, for the purpose of improving the optical performance of the compact lens system. 
Regarding claim 23, modified Mercado teaches as is set forth in claim 21 rejection above but does not specifically disclose wherein at least one of the one or more prisms is composed of an optical glass material with a higher refractive index than a glass material used in at least one of the first glass lens or the second glass lens attached to the at least one of the one or more prisms.
However Mercado, in a separate embodiment, teaches wherein at least one of the one or more prisms (Fig. 1B, 140) is composed of an optical glass material (Table 1B, prism is made of glass) with a higher refractive index than a glass material used in at least one of the first glass lens or the second glass lens (Table 1B, prism refractive index is greater than the refractive index of glass lens L1) attached to the at least one of the one or more prisms (as shown in Fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens system of Mercado in view of Shi with the wherein at least one of the one or more prisms is composed of an optical glass material with a higher refractive index than a glass material used in at least one of the first glass lens or the second glass lens attached to the at least one of the one or more prisms as taught by Mercado, for the purpose of improving the optical performance of the compact lens system. 
Regarding claim 24, modified Mercado teaches as is set forth in claim 21 rejection above but does not specifically disclose wherein at least one of the first glass lens or the second glass lens is composed of an optical glass material with a refractive index that is > 1.5.
However Mercado, in a separate embodiment, teaches wherein at least one of the first glass lens or the second glass lens (Fig. 1B, 101) is composed of an optical glass material with a refractive index that is > 1.5 (Table 1B, L1 has a refractive index of 1.603).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens system of Mercado in view of Shi with the wherein at least one of the first glass lens or the second glass lens is composed of an optical glass material with a refractive index that is > 1.5 as taught by Mercado, for the purpose of improving the optical performance of the compact lens system. 
Regarding claim 25, modified Mercado teaches as is set forth in claim 21 rejection above but does not specifically disclose wherein at least one of the one or more prisms is composed of an optical glass material with a refractive index that is > 1.7 to provide total internal reflection at the reflective surface of the prism.
However Mercado, in a separate embodiment, teaches wherein at least one of the one or more prisms (Fig. 1B, 140) is composed of an optical glass material (Table 1B, prism is made of glass) with a refractive index that is > 1.7 to provide total internal reflection at the reflective surface of the prism (Table 1B, prism has refractive index of 1.755).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens system of Mercado in view of Shi with the wherein at least one of the one or more prisms is composed of an optical glass material with a refractive index that is > 1.7 to provide total internal reflection at the reflective surface of the prism as taught by Mercado, for the purpose of improving the optical performance of the compact lens system. 
Regarding claim 26, modified Mercado teaches as is set forth in claim 21 rejection above and Mercado further discloses wherein Z- axis height of the power prism system is within a range of 3 millimeters to 7 millimeters (Z-axis height of the prims is estimated to be 5.4 mm based on Table 5B values).
Regarding claim 27, modified Mercado teaches as is set forth in claim 21 rejection above but does not specifically disclose wherein in at least one of the first glass lens or the second glass lens is attached to a surface of one of the one or more prisms using an optical glue or by optical contact.
However Mercado, in a separate embodiment, teaches wherein in at least one of the first glass lens or the second glass lens (Fig. 1B, 101) is attached to a surface of one of the one or more prisms using an optical glue or by optical contact (as shown in Fig. 1B, 101 is attached to prism using optical contact).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens system of Mercado in view of Shi with the wherein in at least one of the first glass lens or the second glass lens is attached to a surface of one of the one or more prisms using an optical glue or by optical contact as taught by Mercado, for the purpose of making the lens system compact. 
Regarding claim 28, modified Mercado teaches as is set forth in claim 21 rejection above but does not specifically disclose wherein at least one of the first glass lens or the second glass lens is a plano-convex lens.
However Mercado, in a separate embodiment, teaches wherein at least one of the first glass lens or the second glass lens is a plano-convex lens (as shown in Fig. 1, 101 is a glass plano-convex lens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens system of Mercado in view of Shi with the wherein at least one of the first glass lens or the second glass lens is a plano-convex lens as taught by Mercado, for the purpose of improving the optical performance of the compact lens system. 
Regarding claim 30, modified Mercado teaches as is set forth in claim 21 rejection above but does not specifically disclose wherein the first glass lens is a plano-convex lens, and wherein an aperture stop is located at an outer edge of the first glass lens.
However Mercado, in a separate embodiment, teaches wherein the first glass (Table 1B, L1 is glass) lens is a plano-convex lens (as shown in Fig. 1B), and wherein an aperture stop (AS) is located at an outer edge of the first glass lens (as shown in Fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens system of Mercado in view of Shi with the wherein the first glass lens is a plano-convex lens, and wherein an aperture stop is located at an outer edge of the first glass lens as taught by Mercado, for the purpose of improving the optical performance of the compact lens system.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Mercado (US 2015/0253647) in view of Shi (US 2016/0025932), further in view of Ko (US 2017/0108670).
Regarding claim 29, modified Mercado teaches as is set forth in claim 21 rejection above but does not specifically disclose wherein at least one of the first glass lens or the second glass lens is a plano-concave lens.
However Ko, in the same field of endeavor because both teach an optical power prism, teaches wherein at least one of the first glass lens ([0044], “the first lens may be formed of glass”) or the second glass lens is a plano-concave lens (as shown in Fig. 1, 110 is a plano-concave lens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens system of Mercado in view of Shi with the wherein at least one of the first glass lens or the second glass lens is a plano-concave lens as taught by Ko, for the purpose of improving the optical performance of the compact lens system. 

Claims 31, 33, 35-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mercado (US 2015/0253647).
Regarding claim 31, Mercado discloses a lens system (Fig. 14B, 410), comprising: a plurality of elements arranged along a folded optical axis of the lens system (as shown in Fig. 14B), wherein the plurality of elements comprises: 
a power prism (440) system that redirects light received from an object field from a first portion of the folded optical axis to a second portion of the folded optical axis (as shown in Fig. 14B), wherein the power prism system includes: one or more prisms (440), each prism comprising a respective object side surface (S6), a respective reflective surface (S7), and an respective image-side surface (S8); 
a first lens (401) attached to the respective object-side surface of one of the one or more prisms (as shown in Fig. 14B and Table 5B), wherein width of an effective area of the first lens is the same as diameter of the first lens (as shown in Fig. 14B); and 
a second lens (402) attached to an image-side surface of one of the one or more prisms (as shown in Fig. 14B and Table 5B), wherein width of an effective area of the second lens is the same as diameter of the second lens (as shown in Fig. 14B); and 
a lens stack (lenses 403-405) comprising one or more refractive lens elements that refract light output from one of the one or more prisms along the second portion of the folded optical axis (as shown in Fig. 14B).
Mercado does not specifically disclose a first glass lens. 
However Mercado, in a separate embodiment, teaches a first glass lens (Table 1B, L1 is made of glass).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical power prism system of Mercado with the a first glass lens of Mercado, for the purpose of improving the surface accuracy of the lenses. 
Regarding claim 33, modified Mercado teaches as is set forth in claim 31 rejection above and Mercado further discloses wherein the first lens is a plano-convex lens (as shown in Fig. 14B, 401 is plano-convex).
Regarding claim 35, modified Mercado teaches as is set forth in claim 31 rejection above and Mercado further discloses wherein Z-axis height of the power prism system is within a range of 3 millimeters to 7 millimeters (Z-axis height of the prims is estimated to be 5.4 mm based on Table 5B values).
Regarding claim 36, modified Mercado teaches as is set forth in claim 31 rejection above but does not specifically disclose wherein at least one of the one or more prisms is composed of a material with a refractive index that is > 1.7 to provide total internal reflection at the reflective surface of the prism.
However Mercado, in a separate embodiment, teaches wherein at least one of the one or more prisms (Fig. 1B, 140) is composed of a material with a refractive index that is > 1.7 to provide total internal reflection at the reflective surface of the prism (Table 1B, Prism has refractive index of 1.755).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens system of modified Mercado with the wherein at least one of the one or more prisms is composed of a material with a refractive index that is > 1.7 to provide total internal reflection at the reflective surface of the prism as taught by Mercado, for the purpose of improving the optical performance of the compact lens system. 
Regarding claim 37, modified Mercado teaches as is set forth in claim 31 rejection above and Mercado further discloses wherein the first lens is composed of a material with a refractive index that is > 1.5 (Table 5B, L1 refractive index is 1.544).
Regarding claim 38, Mercado discloses a camera ([0005], “small form factor cameras for integration in the devices”), comprising: an image sensor configured to capture light projected onto a surface of the image sensor (Fig. 14B, 420); 
a plurality of elements arranged along a folded optical axis of the lens system (as shown in Fig. 14B), wherein the plurality of elements comprises: 
a power prism (440) system that redirects light received from an object field from a first portion of the folded optical axis to a second portion of the folded optical axis (as shown in Fig. 14B), wherein the power prism system includes: one or more prisms (440), each prism comprising a respective object side surface (S6), a respective reflective surface (S7), and an respective image-side surface (S8); 
a first lens (401) attached to the respective object-side surface of one of the one or more prisms (as shown in Fig. 14B and Table 5B), wherein width of an effective area of the first lens is the same as diameter of the first lens (as shown in Fig. 14B); and 
a second lens (402) attached to an image-side surface of another one of the one or more prisms (as shown in Fig. 14B and Table 5B), wherein width of an effective area of the second lens is the same as diameter of the second lens (as shown in Fig. 14B); and 
one or more refractive lens elements that refract light output from the one of the one or more prisms along the second portion of the folded optical axis (as shown in Fig. 14B).
Mercado does not specifically disclose a first glass lens. 
However Mercado, in a separate embodiment, teaches a first glass lens (Table 1B, L1 is made of glass).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical power prism system of Mercado with the a first glass lens of Mercado, for the purpose of improving the surface accuracy of the lenses. 
Regarding claim 40, modified Mercado teaches as is set forth in claim 38 rejection above and Mercado further discloses wherein Z-axis height of the power prism system is within a range of 3 millimeters to 7 millimeters (Z-axis height of the prims is estimated to be 5.4 mm based on Table 5B values).

Claims 32, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mercado (US 2015/0253647) in view of Nomura (US 2015/0212337).
Regarding claim 32, modified Mercado teaches as is set forth in claim 31 rejection above but does not specifically disclose wherein one of the one or more prisms is located on the image side of the lens stack and redirects light received from the lens stack from the second portion of the folded optical axis to a third portion of the folded optical axis.
However Nomura, in the same field of endeavor because both teach a lens system, teaches wherein one of the one or more prisms (Fig. 7, L12) is located on the image side of the lens stack (as shown in Fig. 7) and redirects light received from the lens stack from the second portion of the folded optical axis (O2) to a third portion of the folded optical axis (O3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens system of modified Mercado with the wherein one of the one or more prisms is located on the image side of the lens stack and redirects light received from the lens stack from the second portion of the folded optical axis to a third portion of the folded optical axis as taught by Nomura, for the purpose of improving the optical performance of the compact lens system. 
Regarding claim 34, modified Mercado teaches as is set forth in claim 31 rejection above but does not specifically disclose wherein the first lens is a plano-concave lens.
However Nomura, in the same field of endeavor because both teach a lens system, teaches wherein the first lens (L1) is a plano-concave lens (as shown in Fig. 7, L1 is plano-concave).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the lens system of modified Mercado with the wherein the first lens is a plano-concave lens as taught by Nomura, for the purpose of improving the optical performance of the compact lens system. 
Regarding claim 39, modified Mercado teaches as is set forth in claim 38 rejection above but does not specifically disclose wherein the another one of the one or more prisms is located between the one or more refractive lens elements and the image sensor and redirects light received from the one or more refractive lens elements from the second portion of the folded optical axis to a third portion of the folded optical axis.
However Nomura, in the same field of endeavor because both teach a lens system, teaches wherein the another one of the one or more prisms (Fig. 7, L12) is located between the one or more refractive lens elements and the image sensor (as shown in Fig. 7) and redirects light received from the one or more refractive lens elements (G2, G3) from the second portion of the folded optical axis (O2) to a third portion of the folded optical axis (O3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera of modified Mercado with the wherein the another one of the one or more prisms is located between the one or more refractive lens elements and the image sensor and redirects light received from the one or more refractive lens elements from the second portion of the folded optical axis to a third portion of the folded optical axis as taught by Nomura, for the purpose of improving the optical performance of the compact lens system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        26 October 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872